TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 11, 2019



                                       NO. 03-19-00011-CV


        William Dollahite; Interest Partners, LLC.; Driveway Austin GP, LLC f/k/a
              Driveway Austin, LLC.; and Driveway Austin, L.P., Appellants

                                                  v.

                           Howry, Breen & Herman, L.L.P., Appellee




         APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on December 20, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all

costs relating to this appeal, both in this Court and in the court below.